Citation Nr: 0610358	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  97-30 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the veteran's service-connected post-operative 
left knee disability (left knee disability).

2.  Entitlement to an initial evaluation in excess of 10 
percent for the veteran's service-connected traumatic 
arthritis of the right elbow (right elbow disability).

3.  Entitlement to an initial compensable evaluation for the 
veteran's service-connected residuals of a fracture of the 
left foot (left foot disability).

4.  Entitlement to an initial evaluation in excess of 10 
percent for the veteran's service-connected chronic 
lumbosacral strain with degenerative joint disease of the 
sacroiliac joints (low back disability), prior to January 23, 
1997.

5.  Entitlement to an initial evaluation in excess of 20 
percent for the veteran's service-connected low back 
disability.

6.  Entitlement to service connection for eye disability.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and October 1996 and April 1997 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland.  In the March 
1996 rating action, the RO granted service connection for 
left knee and right elbow disabilities and assigned initial 
10 percent evaluations for these conditions, effective 
September 18, 1995.  In that same rating action, the RO also 
established service connection for left foot disability and 
assigned an initial noncompensable evaluation, effective 
September 18, 1995.  In addition, the RO denied service 
connection for an eye condition.  In the October 1996 rating 
decision, the RO granted service connection for low back 
disability and assigned an initial 10 percent evaluation, 
effective September 18, 1995.  In that same rating action, 
the RO also denied service connection for right knee, 
bilateral thumb and left hand disabilities.  

In the veteran's January 1997 notice of disagreement (NOD), 
the veteran challenged, among other things, the RO's denials 
of service connection for right knee, bilateral thumb, and 
eye disabilities; he also asserted a claim of service 
connection for left elbow disability.  In addition, in March 
1997, he was afforded VA orthopedic and visual examinations.  
Notwithstanding the above, in the April 1997 rating decision, 
the RO denied the veteran's right knee, bilateral thumb, eye 
and left elbow disability claims on the basis that he had 
failed to submit new and material evidence, which was 
inappropriate in light of his timely NOD for the first three 
claims, and because service connection for left elbow 
disability had not previously been denied.  Further, the 
Board notes that, subsequent to the RO's April 1997 rating 
decision, the United States Court of Appeals for Veterans 
Claims (Court) decided the case of Muehl v. West, 13 Vet. 
App. 159 (1999).  In Muehl, the Court held that where, as 
here, pertinent evidence was presented or secured within one 
year of the date of the mailing of the notice of the initial 
decision, that evidence must be considered to have been filed 
in connection with that claim.  See Id. at 161-62.  In light 
of the above, the Board has recharacterized each of these 
claims as reflected on the title page.

In the April 1997 rating decision, the RO also increased the 
evaluation of the veteran's low back disability to 20 
percent, effective January 23, 1997.  In light of this 
action, the Board has recharacterized this claim as reflected 
on the title page as separate issues involving the propriety 
of the initial and subsequent evaluations assigned.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
regard the Board notes that because the increase in the 
evaluation does not represent the maximum rating available 
for the disability, the veteran's claims challenging the 
initial evaluations for this condition remain in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Further, 
because the veteran has also perfected appeals challenging 
the initial evaluations assigned for his left knee, right 
elbow, and left foot disabilities, the Board has reframed 
these claims on the title page as involving the propriety of 
the initial evaluations.  Fenderson.  

In addition, during the April 1998 RO hearing, the veteran 
asserted that his left foot disability warranted a higher 
rating because of left ankle impairment.  The Board 
interpreted the veteran's testimony as an informal claim of 
service connection for left ankle disability and referred it 
to the RO for appropriate action.  

During the course of this appeal, the veteran's claims folder 
has been transferred between the Baltimore, Maryland, and St. 
Louis, Missouri, ROs.

In November 2003, the Board remanded the issues of increased 
ratings for the veteran's service-connected left knee 
disability, right elbow disability, left foot disability, low 
back disability prior to January 23, 1997, and current low 
back disability evaluation.  The Board also remanded the 
veteran's claims of entitlement to service connection for an 
eye disability, a right knee disability, a bilateral thumb 
disability and a left hand disability.  

In September 2005, the RO granted service connection for 
ligament damage to the right knee, evaluated as 10 percent 
disabling, a bilateral thumb condition, evaluated as 
noncompensable, and ligament damage to the left hand, 
evaluated as noncompensable.   Each of these evaluations was 
made effective April 25, 1996. Because the grant of service 
connection for these disabilities represents a full grant of 
the benefit sought, the Board notes that the veteran's claims 
of entitlement to service connection for a right knee 
disability, a bilateral thumb disability and a left hand 
disability are no longer before the Board.  

The remaining issues, entitlement to increased ratings for 
the veteran's service-connected left knee disability, right 
elbow disability, left foot disability, low back disability 
prior to January 23, 1997, and current low back disability 
evaluation; and entitlement to service connection for an eye 
disability, have been returned to the Board for further 
review.   

The issues of entitlement to service connection for an eye 
disability, and entitlement to an evaluation in excess of 20 
percent for the veteran's low back disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's left knee disability is productive of 
moderate disability. 

2.  The veteran's right elbow disability is not manifested by 
right elbow flexion limited to 90 degrees.

3.  The veteran's left foot disability is manifested by mild 
symptoms.

4.  For the period from September 18, 1995 to January 22, 
1997, the veteran's low back disability was not productive 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position, severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion; nor was the veteran's 
condition productive of moderate or severe limitation of 
motion, moderate or severe disability with recurring attacks, 
or pronounced disability with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent pain.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability 
evaluation of 20 percent for the veteran's left knee 
disability have been met.  38 U.S.C.A. §§ 1155, 5107, (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic 
Code 5257 (2005).

2.  The criteria for the assignment of a disability 
evaluation in excess of 10 percent for the veteran's right 
elbow disability have not been met.  38 U.S.C.A. §§ 1155, 
5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; 
Diagnostic Code 5010 (2005).

3.  The criteria for the assignment of a compensable 
evaluation for the veteran's left foot disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic Code 5284 (2005).

4.  The criteria for the assignment of a disability 
evaluation in excess of 10 percent, from September 18, 1995 
to January 22, 1997, for a low back disability, have not been 
met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5292, 5293, 
5295 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in June 2003, 
January 3004, and September 2005, provided the veteran with 
the required notice under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b).  The veteran was furnished notice of the types of 
evidence needed in order to substantiate his claims of 
entitlement to higher evaluations for his service-connected 
left knee, right elbow, left foot and low back disabilities.  
Specifically, the veteran was informed of his responsibility 
to identify, or submit directly to VA, medical evidence that 
shows that the veteran's service-connected disabilities had 
gotten worse.  The veteran was told that this evidence is 
usually shown by recent (preferably within the last twelve 
months) medical records.  In addition, with respect to his 
claim of entitlement to service connection, the veteran was 
informed of his responsibility to identify, or submit 
directly to VA medical evidence, including evidence that 
shows an injury or disease in service, a current disability, 
evidence of a relationship between the current disability and 
a disease or injury in service.  The veteran was also 
informed that this evidence could consist of medical records 
or medical opinions, as well as evidence from other sources.  
And the veteran was also generally invited to send 
information or evidence to VA that may support his claims.

By way of March and October 1996, April 1997, February 1999, 
March 2002, and September 2005 rating decisions, July and 
December 1997, and December 2000 Statements of the Case, and 
February 2000, March 2002, and October 2005 Supplemental 
Statements of the Case, the veteran was advised of the basic 
law and regulations governing his claims, and the basis for 
the decisions regarding his claims.  These documents, along 
with the RO's VCAA and development letters, also specifically 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

In this case, the Board notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include, in addition to elements 
discussed above, the veteran's status, degree of the 
veteran's disability, and the effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, notice to the 
veteran must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran's status is not in 
dispute, and it is clear from the record that he was provided 
with notice regarding the degree of his disabilities.  This 
information, generally consisting of scheduler and 
extraschedular evaluations, the relevant diagnostic codes, 
and the types of evidence relevant to the veteran's claims, 
was provided in the letters, Statements of the Case and 
Supplemental Statements of the Case detailed above.  See, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to the effective date of the veteran's 
disabilities, the Court indicated that the veteran must be 
notified that the effective date of an award of service 
connection and any assigned disability rating(s) will be 
determined based on when VA receives the claim, when the 
evidence that establishes the basis for a disability rating 
that reflects that level of disability was submitted, or on 
the day after the veteran's discharge from service if the 
claim that is the basis for which service connection is 
awarded is submitted within one year after discharge.  In 
this case, each of the veteran's claims were made effective 
the date that the veteran's claims were received by the RO, 
which was not within one year of the date of his discharge.  
Thus, the veteran was given the earliest effective date 
available for each of his claims.  38 U.S.C.A. § 5110(a).  
Despite the inadequate notice provided to the veteran on this 
element, therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In the present case, the Board also notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decisions in this case.  While the notice provided was not 
given prior to the first RO adjudications of the claims, the 
notice was provided by the RO prior to the October 2005 
Supplemental Statements of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran has had time 
to consider the content of the notice and respond with any 
additional evidence or information relevant to the claims.  
Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (notice regarding five elements of a 
claim); and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement, pertaining to the evidence in the claimant's 
possession or a similar request to that effect).  See also, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
context, it is well to observe that the VCAA requires only 
that the duty to notify be satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
extensive post-service medical evidence, including private 
and VA medical reports and records, multiple VA examinations 
in connection with his claims, and statements submitted by 
the veteran and his representative in support of the claims.  
In addition, the Board notes that this matter has been 
previously remanded for additional development.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been accounted for with respect to the 
veteran's claims.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.  Increased ratings.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  In addition, the 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

A.  Entitlement to an initial evaluation in excess of 10 
percent for the veteran's service-connected post-operative 
left knee disability (left knee disability).

In this case, the veteran's left knee disability is evaluated 
as 10 percent disabling under Diagnostic Code 5257.  Under 
this code, impairment of the knee, recurrent subluxation or 
lateral instability, will be evaluated as 10 percent 
disabling if the disability is found to be slight.  A 20 
percent evaluation is awarded if the disability is found to 
be moderate.  And a maximum 30 percent evaluation is 
warranted for a finding of severe disability.  

The medical evidence regarding the veteran's left knee 
consists of private and VA treatment records, and multiple VA 
examinations.

In January 1996, the veteran was afforded a VA examination in 
connection with his claim.  Upon examination of the veteran's 
left knee, small insignificant portals were detected from 
arthroscopic surgery.  Stability was normal, and McMurray, 
Lachman, and drawer tests were all negative.  Range of motion 
was full and there was no atrophy of the muscles on his 
thigh.  The veteran was diagnosed with status post partial 
medial meniscectomy left knee, with arthroscopic surgery.  

A VA examination dated in August 1996 noted moderate diffuse 
tenderness of both knees, right greater than left, mild 
crepitus bilaterally on extension, and range of motion of 
extension to 0 degrees extension, and flexion to 130 degrees.  
No subluxation, contracture, laxity or instability were 
indicated.  

In March 1977, the veteran was again examined by VA in 
connection with his claim.  The examiner reviewed the 
veteran's medical history related to his left knee.  Upon 
examination, the left knee would flex to 130 degrees and 
extend to 0 degrees.  There was no obvious edema or 
discomfort.  There was some patellofemoral grinding of a mild 
amount on extension.  The knee appeared stable and there was 
not obvious instability in the medial, lateral or AP 
dimensions.  The veteran was diagnosed with degenerative 
disease of the left knee.  As part of the examination, the 
examiner indicated that the veteran walked into the 
examination room with a good gait and no obvious complaints.  
By the time the examination was finished, however, the 
veteran was bent over and walking with a limp, complaining of 
pain and spasm from all of alation.  The examiner indicated 
that there were many subjective reactions which made an 
accurate physical examination questionable.  

A June VA outpatient treatment note indicated that the 
veteran was seen for an evaluation of his left knee in 
connection with left knee pain.  The note indicated no 
degenerative joint disease on x-ray.  An April 1997 treatment 
note indicated no swelling or effusion and a negative Lachman 
test.  A January 1996 x-ray of both knees indicated that the 
bone and joint structures of both knees appeared intact with 
no evidence of arthritic disease or other significant 
abnormality.  

In April 1998, the veteran was again afforded a VA 
examination.  The March 1997 examiner also performed this 
examination and indicated that the veteran again started the 
examination with relative ease, but as the examination 
progressed the veteran became more and more limited in the 
motions he would do.  The examiner indicated that the 
objective examination was highly unreliable because the 
veteran would do less and less when asked for range of 
motion.  The examination of the left knee revealed a 
relatively smooth working knee with no obvious crepitus but 
the veteran would only flex it to 120 degrees, and extend to 
0 degrees.  There was no patellofemoral grinding and no 
edema.  The examiner indicated that the veteran had 
degenerative joint disease of the left knee.  An x-ray of the 
left knee taken in April 1998 revealed no evidence of bone, 
joint or soft tissue abnormality.  

Another VA examination was conducted in July 2001.  In this 
examination, the veteran described his left knee pain like a 
dull toothache.  Upon examination, the veteran's knee was 
without redness, warmth or effusion.  Drawer sign was 
negative, but the veteran evidenced discomfort by facial 
expressions and gripping the table during the examination.  
Range of motion of the knees was flexion/extension right at 
90 degrees and up to 100 degrees with pain.  On the left, the 
veteran had pain with extension at 0 degrees , but was able 
to flex to 130 degrees with pain.  Knee flexion/extension 
against resistence was 5/5 and equal bilaterally.  

Finally, in February 2005, the veteran was again afforded a 
VA examination.  The veteran's medical history was reviewed 
along with his claims file.  An examination of the veteran's 
left knee revealed three well-healed arthroscopic  incisions.  
There was no swelling, fluid, heat or erythema, although 
there was moderate, diffuse tenderness and mild to moderate 
crepitus bilaterally on flexion and extension.  There was no 
subluxation, contracture, laxity or instability.  McMurray's, 
Lachman's and drawer tests were all negative.  Range of 
motion was 0 degrees extension and flexion to 140 degrees.  
The veteran was noted rise and stand normally, and his gait 
and heel and toe gaits were normal.  The veteran was also 
noted to hop and squat normally on either foot.  The veteran 
was diagnosed with ligament damage both knees status post 
surgery of each.  The examiner also indicated that there was 
no evidence of awakened movement, excessive fatigability or 
incoordination.  And the examiner indicated that there was no 
evidence that there was pain decreased motion during 
exacerbations or repetitive activity.  The veteran's various 
conditions were noted to be of a mild degree with the 
exception of the knee problems, which were noted to be of a 
moderate degree.  The examiner indicated that there was no 
evidence of weakness, stiffness, heat, redness or 
instability.  As the veteran's pain was indicated to be 
relatively constant, the examiner indicated that there were 
no flare-ups per se.  And there was no evidence of additional 
limitation of motion or functional impairment during 
repetitive activity.  The examiner also indicated that there 
had been no diagnosis of inflammatory arthritis.  An x-ray 
taken in connection with the examination revealed minimal 
evidence of degenerative change involving the right knee, but 
otherwise an unremarkable study.

Based on the foregoing, the Board finds that a 20 percent 
evaluation is warranted for the veteran's left knee 
disability.  In this regard, the Board notes that the 
veteran's knee condition appears to have been remarkably 
stable over the years.  And when reviewing the veteran's 
condition, the February 2005 VA examiner indicted that the 
veteran's knee condition was moderate.  Under Diagnostic Code 
5257, impairment of the knee will be evaluated at 20 percent 
if the disability is found to be moderate.  Because the 
veteran's disability has not been found to be severe, 
however, a maximum 30 percent evaluation is not warranted for 
the veteran's left knee disability.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has subjective complaints of 
pain, as described above, the record reflects only slight, if 
at all, objective evidence of actual impairment of his left 
knee upon clinical examination, as caused by such pain, 
weakness or related factors.  And the February 2005 VA 
examiner specifically found that there was no evidence that 
there was pain decreased motion during exacerbations or 
repetitive activity, no evidence of weakness, stiffness, 
heat, redness or instability, and no evidence of additional 
limitation of motion or functional impairment during 
repetitive activity.  In addition, the record contains no 
indication that the veteran suffers from flare-ups or 
additional impairment that may warrant a finding of 
additional functional loss beyond that which is objectively 
shown.  Therefore, the Board holds that an evaluation in 
excess of 20 percent in consideration of DeLuca and 
applicable VA code provisions is not warranted.  See also 38 
C.F.R. § 4.7.

Based on the foregoing, therefore, and resolving all doubts 
in the veteran's favor, the veteran is entitled to an initial 
evaluation of 20 percent for his service-connected left knee 
disability.  There is, however, no evidence in the record 
warranting an evaluation in excess of 20 percent. 

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating," as 
addressed by the Court in Fenderson, would be in order.  The 
Board finds that the 20 percent evaluation reflects the 
highest degree of impairment shown since September 18, 1995, 
the effective date of the grant of service connection.  As 
such, the 20 percent evaluation should be effective since 
that time.  Therefore, there is no basis for staged rating in 
the present case.

B.  Entitlement to an initial evaluation in excess of 10 
percent for the veteran's service-connected traumatic 
arthritis of the right elbow (right elbow disability).

In this case, the veteran's right elbow disability is 
evaluated as 10 percent disabling under Diagnostic Code 5010.  
Under this code, arthritis due to trauma, substantiated by x-
ray findings, is rated as arthritis, degenerative, under 
Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints involved 
(DC 5200 etc).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the arthritis is to be rated 
based on x-ray findings, as follows:  a 10 percent evaluation 
is warranted where there is x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A 
maximum 20 percent evaluation is warranted where there is x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.

Diagnostic Codes 5206 and 5207 are used to rate limitation of 
motion of the forearm and elbow.  Depending on the degree of 
limitation of flexion or extension, and also depending on 
whether the arm is the major or minor extremity, the 
disability can be rated anywhere from 10 percent to 50 
percent disabling.  

The medical evidence regarding the veteran's right elbow 
consists of private and VA treatment records, and multiple VA 
examinations.

In January 1996, the veteran was afforded a VA examination in 
connection with his claim.  Upon examination of the veteran's 
right elbow revealed no abnormal findings, other than slight 
limitation of extension, to 175 degrees.  Flexion was 130 
degrees and rotation was normal and there was no atrophy of 
muscles in his upper extremities.  No bone chips were found 
on palpation and the olecranon bursa showed not 
abnormalities.  The veteran was diagnosed with slight 
limitation of movement right elbow from degenerative joint 
disease right elbow, though findings on examination were all 
negative.  

In March 1997, the veteran was again examined by VA in 
connection with his claim.  The examiner reviewed the 
veteran's medical history and, upon examination, found that 
the right elbow exhibited no deformity.  The veteran would 
flex the elbow to 130 degrees and extend it 0 degrees.  The 
veteran complained of pain on all motions.  Supination was 60 
degrees and pronation was also 60 degrees.  The veteran was 
diagnosed with degenerative disease of the right elbow.  As 
part of the examination, the examiner indicated that the 
veteran walked into the examination room with a good gait and 
no obvious complaints.  By the time the examination was 
finished, however, the veteran was bent over and walking with 
a limp, complaining of pain and spasm from all of alation.  
The examiner indicated that there were many subjective 
reactions which made an accurate physical examination 
questionable.  

In April 1998, the veteran was again afforded a VA 
examination.  The veteran's elbow was not directly examined 
during this examination, but the examiner did note  that the 
veteran's elbows moved freely. 

Another VA examination was conducted in July 2001.  Upon 
examination, the veteran's elbow, range of motion was 
indicated to be flexion/extension of 0-150 degrees, and 
pronation and supination of 0-80 degrees.  

Finally, in February 2005, the veteran was again afforded a 
VA examination.  The veteran's medical history was reviewed 
along with his claims file.  An examination of the veteran's 
right elbow revealed moderate, diffuse tenderness bilaterally 
with no swelling, fluid, heat, erythema, crepitus or laxity, 
and no Tinel's signs. Range of motion was indicated to be 140 
degrees flexion, 0 degrees extension, pronation of 90 degrees 
and supination of 85 degrees.  The veteran was diagnosed with 
Epicondylitis, recurrent, both elbows. The examiner also 
indicated that there was no evidence of awakened movement, 
excessive fatigability or incoordination.  And the examiner 
indicated that there was no evidence that there was pain 
decreased motion during exacerbations or repetitive activity.  
The veteran's various conditions were noted to be of a mild 
degree with the exception of the knee problems, which were 
noted to be of a moderate degree.  The examiner indicated 
that there was no evidence of weakness, stiffness, heat, 
redness or instability.  The examiner indicated that there 
were no flare-ups per se.  And there was no evidence of 
additional limitation of motion or functional impairment 
during repetitive activity.  The examiner also indicated that 
there had been no diagnosed of inflammatory arthritis.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent for the veteran's right elbow disability 
is not warranted.  Here, the veteran's right elbow condition 
is evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved, in this case
Diagnostic Code 5206 for limitation of flexion. In this case, 
in order to warrant an evaluation in excess of 10 percent, 
the medical evidence must show that the veteran's right elbow 
flexion was limited to 90 degrees.  Here, however, the 
medical evidence indicates that the veteran's right elbow 
flexion was 140 degrees in February 2005, 150 degrees in July 
2001, and 130 degrees in January 1996 and March 1997.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has had subjective complaints of 
pain, as described above, the record reflects only slight, if 
at all, objective evidence of actual impairment of his right 
elbow upon clinical examination, as caused by such pain, 
weakness or related factors.  And the February 2005 VA 
examiner specifically found that there was no evidence that 
there was pain decreased motion during exacerbations or 
repetitive activity, no evidence of weakness, stiffness, 
heat, redness or instability, and no evidence of additional 
limitation of motion or functional impairment during 
repetitive activity.  In addition, the record contains no 
indication that the veteran suffers from flare-ups or 
additional impairment that may warrant a finding of 
additional functional loss beyond that which is objectively 
shown.  Therefore, the Board holds that an evaluation in 
excess of 10 percent in consideration of DeLuca and 
applicable VA code provisions is not warranted.  See also 38 
C.F.R. § 4.7.

C.  Entitlement to an initial compensable evaluation for the 
veteran's service-connected residuals of a fracture of the 
left foot (left foot disability).

In this case, the veteran's left foot disability is evaluated 
as noncompensable under Diagnostic Code 5284.  Under this 
code, foot injuries will be evaluated as 10 percent disabling 
if the disability is found to be moderate.  A 20 percent 
evaluation is awarded if the disability is found to be 
moderately severe.  And a maximum 30 percent evaluation is 
warranted for a finding of severe disability.  A note 
accompanying this code states that where there is actual loss 
of use of the foot, the disability is to be rated as 40 
percent disabling.

The medical evidence regarding the veteran's left foot 
consists of private and VA treatment records, and multiple VA 
examinations.

In January 1996, the veteran was afforded a VA examination in 
connection with his claim.  Upon examination of the veteran's 
feet revealed no abnormal findings, other than some 
flattening of the longitudinal arches which could be 
corrected with the use of arch supports.  The toes were 
straight and showed good movement.  The veteran was diagnosed 
with status post fracture two toes left foot, no abnormal 
objective findings.  

In March 1977, the veteran was again examined by VA in 
connection with his claim.  Upon examination, the veteran's 
left toes appeared to be normal and not deformed, but 
dorsiflexion was indicated to be only 10 degrees and plantar 
flex was 15 degrees.  In this regard, the examiner indicated 
that the measurements were difficult to obtain and may not be 
reliable.  The veteran was diagnosed with degenerative 
disease of the left toes, two and three

In April 1998, the veteran was again afforded a VA 
examination.  The examiner examined the veteran's left ankle 
and indicated that there was no obvious deformity or 
inflammation, and there was no crepitus.  Range of motion 
dorsi/plantar flexion was 15 degrees.  On passive motion, the 
ankle was smooth with no grinding, but pain was indicated if 
the examiner dorsiflexed the ankle too much.  

Finally, in February 2005, the veteran was again afforded a 
VA examination.  The veteran's medical history was reviewed 
along with his claims file.  An examination of the veteran's 
feet revealed no swelling, heat, erythema or tenderness.  
Temperature, color and vasculature were normal and all digits 
showed normal range of motion.  The arches were well 
preserved and there was no significant callous formation.  
The veteran was noted rise and stand normally, and his gait 
and heel and toe gaits were normal.  The veteran was also 
noted to hop and squat normally on either foot.  The veteran 
was diagnosed with ligament damage to his feet.  The examiner 
also indicated that there was no evidence of awakened 
movement, excessive fatigability or incoordination.  And the 
examiner indicated that there was no evidence that there was 
pain decreased motion during exacerbations or repetitive 
activity.  The veteran's various conditions were noted to be 
of a mild degree with the exception of the knee problems, 
which were noted to be of a moderate degree.  The examiner 
indicated that there was no evidence of weakness, stiffness, 
heat, redness or instability.  The examiner indicated that 
there were no flare-ups per se.  And there was no evidence of 
additional limitation of motion or functional impairment 
during repetitive activity.  The examiner also indicated that 
there had been no diagnosed of inflammatory arthritis.  

Based on the foregoing, the Board finds that a compensable 
evaluation is not warranted for the veteran's left foot 
disability.  Under Diagnostic Code 5284, foot injuries will 
be evaluated as compensable only where the disability is 
found to be at least moderate.  In this case, the February 
2005 VA examiner indicated that the veteran's condition was 
mild.  And there is no evidence prior to this examination 
indicating otherwise.  

Because the veteran's disability has not been found to be 
moderate, a compensable evaluation is not warranted for the 
veteran's left foot disability.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has had some subjective 
complaints of pain, the record reflects only slight, if at 
all, objective evidence of actual impairment of his left foot 
upon clinical examination, as caused by such pain, weakness 
or related factors.  And the February 2005 VA examiner 
specifically found that there was no evidence that there was 
pain decreased motion during exacerbations or repetitive 
activity, no evidence of weakness, stiffness, heat, redness 
or instability, and no evidence of additional limitation of 
motion or functional impairment during repetitive activity.  
In addition, the record contains no indication that the 
veteran suffers from flare-ups or additional impairment that 
may warrant a finding of additional functional loss beyond 
that which is objectively shown.  Therefore, the Board holds 
that a compensable evaluation in consideration of DeLuca and 
applicable VA code provisions is not warranted.  See also 38 
C.F.R. § 4.7.

D.  Entitlement to an initial evaluation in excess of 10 
percent for the veteran's service-connected chronic 
lumbosacral strain with degenerative joint disease of the 
sacroiliac joints (low back disability), prior to January 23, 
1997.

In this case, the veteran's low back disability prior to 
January 23, 1997 is evaluated as 10 percent disabling under 
former Diagnostic Code 5295-5292.  

Diagnostic Code 5295, in effect prior to September 26, 2003, 
provides that a 10 percent evaluation is warranted when the 
disability is productive of characteristic pain on motion, 
and a 20 percent evaluation is warranted when the disability 
is productive of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 percent rating under this code requires that 
the disability be productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

Diagnostic Code 5292, in effect until September 26, 2003, 
provides a 10 percent rating for low back disability 
manifested by slight limitation of motion, and a 20 percent 
rating for low back disability manifested by moderate 
limitation of motion.  A maximum 40 percent evaluation 
requires severe limitation of motion.

The veteran's low back condition could also be evaluated 
under Diagnostic Code 5293, which was in effect prior to 
September 23, 2002.  Pursuant to this code, a 10 percent 
evaluation is warranted for intervertebral disc syndrome 
where the disability is mild; a 20 percent evaluation is 
warranted where the disability is moderate with recurring 
attacks; a 40 percent evaluation is warranted where the 
disability is severe with recurring attacks and intermittent 
relief; and a 60 percent evaluation is warranted where the 
disability is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent pain.

The medical evidence related to the veteran's service-
connected back condition prior to January 23, 1997 consists 
mainly of VA examination reports.

In January 1996, the veteran was afforded a VA examination in 
connection with his claim.  The veteran's medical history was 
noted and upon examination the veteran's back revealed no 
deformity.  There were no signs of muscle spasms visible or 
palpable.  Range of motion was normal and there was no 
tenderness on palpation.  The veteran did, however, indicate 
that there was usually pain in the lumbar area that would 
make those muscles feel tight.  No diagnosis of a back 
condition was made at that time.  

The veteran was again afforded a VA examination in August 
1996.  The veteran indicated that he suffered intermittent 
pain across the low back without radiation to the lower 
extremities.  Upon examination, the veteran was found to have 
moderate diffuse tenderness but no paraspinal spasms.  
Straight leg raises were negative bilaterally, and range of 
motion was 85 degrees forward flexion, 30 degrees backward 
extension, right and left lateral rotation of 35 degrees, and 
right and left lateral flexion of 40 degrees.  The veteran 
was diagnosed with chronic strain lumbosacral spine. 

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent prior to January 23, 1997 is not 
warranted.  Under Diagnostic Code 5295, in effect prior to 
September 26, 2003, an evaluation in excess for 10 percent 
requires that the disability be productive of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, or severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  The medical evidence in 
this case, however, does not indicate that the veteran has 
any muscle spasm, loss of lateral spine motion, unilateral, 
in a standing position, or severe lumbosacral strain.

Diagnostic Code 5292, in effect until September 26, 2003, 
provides an evaluation in excess of 10 percent for low back 
disability manifested by moderate limitation of motion.  In 
this case, however, the veteran's range of motion was found 
to be essentially normal.

Finally, the veteran's low back condition would warrant an 
evaluation in excess of 10 percent under Diagnostic Code 
5293, which was in effect prior to September 23, 2002, if the 
disability is found to be moderate with recurring attacks.  
Again, however, while the veteran was indicated to have low 
back strain, with some pain indicated, the evidence in this 
case does not support a finding of moderate disability with 
recurring attacks.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has subjective complaints of 
pain, the record reflects only slight, if at all, objective 
evidence of actual impairment of his back upon clinical 
examination, as caused by such pain, weakness or related 
factors.  In addition, the record contains no indication that 
the veteran suffers from flare-ups or additional impairment 
that may warrant a finding of additional functional loss 
beyond that which is objectively shown.  Therefore, the Board 
holds that an evaluation in excess of 10 percent in 
consideration of DeLuca and applicable VA code provisions is 
not warranted.  See also 38 C.F.R. § 4.7.

E.  Extra-schedular analysis.

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's 
disabilities so as to warrant assignment of higher 
evaluations on an extra-schedular basis.  In this regard, the 
Board notes that there is no showing that the veteran's 
disabilities have resulted in marked interference with 
employment.  In addition, there is no showing that the 
disabilities have necessitated frequent periods of 
hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

1.  Subject to the law and regulations governing payment of 
monetary benefits, entitlement to a 20 percent evaluation for 
the veteran's left knee disability is granted.

2.  Entitlement to an evaluation in excess of 10 percent for 
the veteran's right elbow disability is denied.

3.  Entitlement to a compensable evaluation for the veteran's 
left foot disability is denied.

4.  Entitlement to an evaluation in excess of 10 percent, 
from September 18, 1995 to January 22, 1997, for the 
veteran's low back disability, is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to service 
connection for an eye disability, and entitlement to an 
evaluation in excess of 20 percent for the veteran's low back 
disability, must be remanded for further action.

When this claim was previously before the Board in November 
2003, the issue of entitlement to service connection for an 
eye disability was remanded for further development.  In 
doing so, the Board directed that the RO make arrangements 
with the appropriate VA medical facility for the veteran to 
be afforded a VA examination to determine the v nature, 
extent and etiology of any eye condition found to be present.  
The examiner was also requested to offer an opinion as to the 
likelihood that any eye condition found to be present is 
related to the veteran's period of military service.  In 
doing so, the examiner was also asked to comment on the 
findings and conclusions contained in the March 1997 VA 
visual examination report.  While the veteran was afforded a 
VA examination, the examination report dated in October 2005 
did not address the question regarding the relationship 
between an eye condition found to be present and the 
veteran's period of military service.  The examiner also did 
not comment on the findings and conclusions contained in the 
March 1997 VA visual examination report. 
In light of the foregoing, the Board reluctantly concludes 
that this issue must be remanded for compliance with the 
Board's November 2003 remand instructions.  As the Court has 
stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  

With respect to the veteran's claim of entitlement to an 
evaluation in excess if 20 percent for his low back 
disability, the Board notes that there have been significant 
changes in the pertinent rating criteria.  Specifically, the 
criteria for evaluating diseases and injuries of the spine 
were amended effective September 26, 2003.  See 68 Fed Reg. 
51454-51458 (August 27, 2003) (listing the new criteria under 
Diagnostic Codes 5235-5243).  And where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In this case, the Board notes that the veteran and his 
representative have been notified of the regulatory changes 
affecting the criteria for evaluating diseases and injuries 
of the spine that took place in September 2002.  This notice 
was requested in the Board's November 2003 remand and 
specifically included in the RO's (erroneously dated) June 
2003 letter to the veteran.  The veteran and his 
representative, however, have not been notified of the 
changes effective in September 2003.

In addition, while the veteran has been afforded a VA 
examination subsequent to these changes, the Board finds that 
a new VA examination should be afforded the veteran in order 
to ensure that the veteran's condition has been properly 
evaluated in light of both the previous and the revised 
criteria governing his condition.  Further development, in 
the form of a new VA examination, and adjudication of the 
veteran's claim under both the previous and revised 
diagnostic criteria, as amended in both September 2002 and 
September 2003, is warranted in this case.  

In addition, the Board notes, that in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that, in adjudicating the 
issue of entitlement to a higher rating for a musculoskeletal 
disability, VA must consider application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint, that those factors are not contemplated 
in the relevant rating criteria effective prior to September 
2003, and that these factors can provide a basis for a higher 
schedular evaluation under the former criteria.  These 
factors therefore should again be considered when re-
examining the veteran.

Prior to conducting the examination, the RO must associate 
with the claims folder any outstanding records of the 
veteran's treatment for the veteran's eye and back 
conditions.  See 38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c) (2004).  In this regard, the Board notes 
that any records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection and increased 
rating, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities in this case.  Upon 
remand therefore, the veteran should be given proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions: 


      
1.  The RO  should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims addressed 
in this remand, as outlined by the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his back and eye disabilities since 
service.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in 
the claims file, and the veteran should 
be informed in writing.  

3  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of the veteran's orthopedic and 
neurologic impairment related to his 
service-connected back disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

The examiner should identify and express 
an opinion as to the severity of any 
orthopedic manifestations (including 
decreased range of motion and the 
presence or absence of muscle spasm, 
guarding or localized tenderness, and 
their effect upon gait and spinal 
contour) of the veteran's disability.  
The examiner should conduct all indicated 
tests and studies, to include X-rays and 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion.  

In rendering this opinion, the examiner 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the cervical 
spine.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion.  The examiner should also 
specifically address whether there is 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwaite's sign; or abnormal 
mobility on forced motion.  And the 
examiner should express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

If possible, the examiner should state 
whether the back disability has been 
productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration of 
those episodes.  

With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to include 
reflex changes, characteristic pain, and 
muscle spasm, and express an opinion as 
to their severity.  Any peripheral nerve 
or nerves involved, resulting from the 
service-connected back disorder should be 
identified and described.  Any functional 
impairment of the extremities due to the 
back disability should be identified

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
      
4  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a pertinent VA examination to 
determine the nature, extent and etiology 
of any eye condition found to be present.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges this review in the 
examination report.  All necessary tests 
should be conducted.  The examiner is 
requested to offer an opinion as to the 
likelihood that any eye condition found 
to be present is related to the veteran's 
period of military service.  In doing so, 
the examiner should comment on the 
findings and conclusions contained in the 
March 1997 VA visual examination report.  
The examiner must set forth the complete 
rationale underlying any conclusions or 
opinions expressed, in a legible report.
      
5  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record (and 
keeping in mind the dictates of the 
Veterans Claims Assistance Act of 2000), 
the RO should again review the veteran's 
claims.  With respect to the veteran's 
service-connected back disability, the RO 
should take into account the changes to 
the rating criteria for evaluating back 
disabilities that became effective on 
September 23, 2002, and September 26, 
2003.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

6  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


